Consent of Independent Registered Public Accounting Firm The Board of Directors and Shareholder Nationwide Life Insurance Company: We consent to the incorporation by reference in this Registration Statement on Form N-4 our reports on Nationwide Variable Account – II and Nationwide Life Insurance Company and subsidiaries dated March 13, 2012 and March 1, 2012, respectively, which appear in the Registration Statement on Form N-4 (File No. 333-177934). We also consent to the reference to our firm under the heading “Independent Registered Public Accounting Firm” in the Statement of Additional Information incorporated by reference into this Registration Statement. /s/ KPMG LLP Columbus, Ohio December 5, 2012
